EXHIBIT 10.4
EXCLUSIVE DISTRIBUTION AGREEMENT
     THIS EXCLUSIVE DISTRIBUTION AGREEMENT (this “Agreement”) is made as of
January 13, 2009 (the “Effective Date”), by and between NuVasive, Inc., a
corporation organized under the laws of the State of Delaware, U.S.A., with an
address at 7473 Lusk Boulevard, San Diego, California 92121 (“NuVasive”), and
Progentix Orthobiology B.V., a corporation organized under the laws of Holland,
with an address at Professor Bronkhorstlaan 10, building 48, 3723 MB Bilthoven,
The Netherlands (“Progentix”).
RECITALS
     NuVasive entered into that certain Preferred Stock Purchase Agreement (the
“Preferred Stock Purchase Agreement”) with Progentix and the shareholders of
Progentix (the “Progentix Shareholders”) of even date herewith pursuant to which
NuVasive purchased shares of Progentix from the Progentix Shareholders
representing, immediately after such issuance, forty percent (40%) of the
outstanding capital stock of Progentix on a fully-diluted basis.
     NuVasive entered into that certain Option Purchase Agreement (the “Option
Purchase Agreement”) with Progentix and the Progentix Shareholders of even date
herewith pursuant to which, and subject to certain exceptions set forth therein,
(i) NuVasive may elect, in its sole discretion, to cause the Progentix
Shareholders to sell to NuVasive all of their issued and outstanding shares of
the capital stock of Progentix upon delivery of a Purchase Election Notice (as
defined therein) to the Company (the “Call Option”) at any time between the
second anniversary of the Option Purchase Agreement and the fourth anniversary
of the Option Purchase Agreement (the “Call Option Period”), and (ii) NuVasive
shall be obligated to purchase from the Progentix Shareholders all of the shares
of capital stock of Progentix held by the Shareholders in the event (A) the
Progentix Shareholders (or the Shareholder Representative) delivers a Milestone
Completion Notice (as defined therein) to NuVasive (the “Put Option”) at any
time between the date of the Option Purchase Agreement and the second
anniversary of the Option Purchase Agreement (the “Put Option Period”), or
(B) the Progentix Shareholders (or the Shareholder Representative) delivers a
Second Put Option Notice (as defined therein) to Nuvasive (the “Second Put
Option”) at any time between the second anniversary of the Option Purchase
Agreement and the fourth anniversary of the Option Purchase Agreement. The
period from the date of the Option Purchase Agreement through the expiration of
the Call Option Period shall be referred to herein as the “Option Period.”
     In connection with the Option Purchase Agreement, Progentix desires to
appoint NuVasive as its exclusive distributor for the products described on
Exhibit A (the “Products”) pursuant to the terms and conditions contained
herein.
AGREEMENT
The parties, intending to be legally bound, agree as follows:
1. APPOINTMENT; LICENSE.

 



--------------------------------------------------------------------------------



 



     1.1 Appointment. Progentix hereby appoints NuVasive, for the term of this
Agreement, as its exclusive, worldwide distributor of the Products for all
indications and applications other than the Retained Field (the “Field”).
NuVasive hereby accepts such appointment. As used herein, “exclusive” shall mean
that Progentix shall not itself promote, market or sell the Products anywhere in
the world (other than as set forth in Section 1.2 below) and shall not appoint
any other agents, representatives or distributors to promote, market or sell the
Products (other than as set forth in Section 1.2 below) anywhere in the world.
NuVasive shall have the right to appoint sub-distributors as it determines in
its sole discretion.
     1.2 Retained Rights. Progentix shall retain for itself and/or its designee
and/or licensee the right to promote, market and sell Products into the Retained
Field (as defined below), but excluding sales to hospitals or other surgical
centers. For clarity, Progentix may subcontract the right to manufacture
Products to a third party. As used herein, “Retained Field” shall mean dental
and craniomaxillofacial applications. For clarity, NuVasive shall not have the
right to promote, market and sell Products into the Retained Field.
     1.3 Product Discontinuance. Progentix shall not discontinue the supply of
any or all Products in the Field or make any material changes to any Products
manufactured hereunder without the prior written consent of NuVasive.
     1.4 Independent Purchaser Status. NuVasive is an independent purchaser and
seller of the Products. Neither party shall act as an agent or legal
representative of the other party. Neither party shall have the right or power
to act for or bind the other party in any respect or to pledge its credit.
NuVasive shall be free to resell the Products on such terms as it may, in its
sole discretion, determine, including, without limitation, price, returns,
credits and discounts. NuVasive shall be responsible for all of its own expenses
with respect to the promotion, marketing, distribution and sales of Product. The
detailed operations of NuVasive under this Agreement are subject to the sole
control and management of NuVasive.
2. PROMOTIONAL; REGISTRATIONS.
     2.1 Promotional Materials. Promptly following the Effective Date, and as
and when Progentix generates new promotional material, Progentix shall provide
to NuVasive samples of all such advertising and promotional literature and
documentation produced by or for Progentix for the Products, if any. NuVasive
shall have the right to reproduce, prepare translations, use and distribute such
literature and documentation in connection with its activities under this
Agreement.
     2.2 Registrations. At its own expense, Progentix shall diligently seek to
obtain from the regulatory authorities in major markets as mutually agreed in
good faith (which will include without limitation the U.S. Food and Drug
Administration (“FDA”) and European Medicines Agency (“EMEA”)) all
registrations, licenses, permits and/or approvals required by such regulatory
authorities for the promotion, marketing and sale of Products in the Field
(collectively, “Registrations”). Progentix shall keep NuVasive informed of the
status of the Registrations and shall consult with NuVasive regarding any
responses or other actions by Progentix regarding the Registrations. After the
second (2nd) anniversary of the Effective Date, NuVasive shall have the right
upon written notice to Progentix to assume control over the

2



--------------------------------------------------------------------------------



 



process of acquiring the Registrations, provided that NuVasive shall be
responsible for its own expenses related thereto and further provided that
NuVasive shall cooperate and consult in good faith with Progentix in connection
therewith. In any such event, Progentix and its personnel, at NuVasive’s
expense, shall cooperate with NuVasive in obtaining the Registrations. Upon the
earlier of the expiration or termination of this Agreement, Progentix shall
again assume control over the process of acquiring the Registrations. In any
such event, NuVasive and its personnel shall cooperate with Progentix in
transferring such control back to Progentix.
     2.3 Intellectual Property Prosecution. At its own expense, Progentix shall
control the preparation, filing, prosecution, maintenance and enforcement of
patents and other intellectual property rights relating to the Products, and
shall seek to obtain all such available rights in a diligent and commercially
reasonable manner. After the second (2nd) anniversary of the Effective Date,
NuVasive shall have the right upon written notice to Progentix to exclusively
control the preparation, filing, prosecution, maintenance and enforcement of
patents and other intellectual property rights relating to the Products in the
Field; provided that NuVasive shall be responsible for its own expenses related
thereto and further provided that NuVasive shall cooperate and consult in good
faith with Progentix in connection therewith. In any such event, Progentix and
its personnel, at Progentix’s expense, shall cooperate with NuVasive, execute
all lawful papers and instruments and make all rightful oaths and declarations
as may be necessary in the preparation, filing, prosecution, maintenance and
enforcement of all patents and other intellectual property rights relating to
the Products in the Field. Upon the earlier of the expiration or termination of
this Agreement, Progentix shall again assume exclusive control the preparation,
filing, prosecution, maintenance and enforcement of patents and other
intellectual property rights relating to the Products in the Field. In any such
event, NuVasive and its personnel shall cooperate with Progentix in transferring
such exclusive control back to Progentix.
     2.4 Trademark. NuVasive shall have the right to use any of Progentix’s
trademarks in connection with the promotion, marketing, distribution and sale of
the Products in the Field. Upon reasonable request, NuVasive will provide
Progentix with samples of any proposed and/or actual use, quality and style of
the Progentix’s trademarks. NuVasive will strictly comply with all standards
with respect to Progentix’s trademarks which may be furnished by Progentix from
time to time, and all uses of Progentix’s trademarks in proximity to the trade
name, trademark, service name or service mark of any third party will be
consistent with the standards furnished by Progentix to NuVasive from time to
time. NuVasive will not engage, participate or otherwise become involved in any
activity or course of action that diminishes, tarnishes or otherwise adversely
affects the goodwill associated with any Progentix trademark. If Progentix
determines that NuVasive is using or displaying any of Progentix’s trademarks in
a manner that is or may be detrimental to Progentix’s interest, Progentix may
issue reasonable instructions to NuVasive concerning the manner, if any in which
NuVasive may continue to use such trademarks. NuVasive shall promptly comply
with such instructions or cease the use or display of such trademarks. Any
goodwill associated with any Progentix trade marks affixed or applied or used in
relation to the Products shall accrue to the sole benefit of Progentix.
     2.5 Product Recalls. In the case of a Product recall or other corrective
field action other than a Product recall or corrective field action to the
extent resulting from NuVasive’s

3



--------------------------------------------------------------------------------



 



negligence or breach of this Agreement, the parties shall work together and
NuVasive shall promptly implement such Product recall or corrective field action
at Progentix’s expense.
3. TERMS AND CONDITIONS OF SALE.
     3.1 Rolling Forecasts. Except as set forth in Section 3.2 below, not later
than thirty (30) days prior to the beginning of each calendar quarter during the
term of this Agreement, NuVasive shall prepare and provide Progentix with a
twelve (12) month rolling forecast of its good faith estimated purchase
requirements for each of the Products (the “Rolling Forecast”). The quantity of
the Products specified in the Rolling Forecast for the first three (3) month
period reflected therein shall be a binding obligation of NuVasive to purchase,
and a binding obligation of Progentix to supply, the forecasted quantity. The
remainder of the Rolling Forecast shall be non-binding, and for planning
purposes only. Progentix shall have no obligation to supply above one hundred
fifty percent (150%) of the quantity of Products specified in the first three
(3) month period of the Rolling Forecast, but if requested by NuVasive,
Progentix shall exercise commercially reasonable efforts to deliver up to one
hundred fifty percent (150%), of the quantity of Products specified in the first
three (3) month period of the Rolling Forecast. For each of the fourth through
twelfth months in each Rolling Forecast, although the quantities forecast may
exceed one hundred twenty-five percent (125%) of the amount forecast for such
month in the previous Rolling Forecast, the supply obligations of Progentix
shall not exceed one hundred twenty-five percent (125%) of the amount forecast
for such month in the previous Rolling Forecast; provided that, if requested by
NuVasive, Progentix shall exercise commercially reasonable efforts to supply
such excess.
     3.2 Limitations. Notwithstanding anything in this Agreement to the
contrary, in no event shall Progentix be required to supply more than (i) ***
cubic centimeters of the Granules Product during the first six months of this
Agreement and in any event with delivery prior to the end of the sixth month of
this Agreement, (ii) more than *** cubic centimeters of the Granules Product
over any two (2) month period during the seventh through twelfth months of this
Agreement or (iii) a total of *** cubic centimeters of the Granules Product over
the first twelve (12) months of this Agreement. Notwithstanding anything in this
Agreement to the contrary, the parties shall mutually agree upon product
specifications and initial supply and purchase obligations with respect to the
Putty Product and the Block Product.
     3.3 Shipping. Progentix shall ship Products to NuVasive in accordance with
the times set forth in NuVasive’s purchase order (or binding portion of the
Rolling Forecast, as applicable). The Products shall be delivered FCA Progentix
manufacturing facility (Incoterms 2000). Risk of loss shall pass to NuVasive
upon delivery by Progentix to NuVasive’s designated carrier. NuVasive shall be
responsible to pay all carrier costs, shipping and handling charges.
     3.4 Disposables. If any of the Products are disposable or perishable,
Progentix shall provide such Products with shelf life of no less than two
(2) years on the date of the shipment to NuVasive.
 

*** ***   Portions of this page have been omitted pursuant to a request for
Confidential Treatment filed separately with the Commission.

4



--------------------------------------------------------------------------------



 



     3.5 Non-Conforming Product. NuVasive shall send to Progentix a notice
regarding any Product that deviates or otherwise fails to comply with the
warranties described in Section 5 (each a “Defect” and/or “Defective”) or
shortages with respect to any shipment of Products (a “Deficiency Notice”)
within thirty (30) calendar days after receipt of the Products. If a Defect in
the Products could not reasonably be discovered within this thirty (30) calendar
day period (a “Latent Defect”), then NuVasive shall have the right to reject
such Products within ten (10) calendar days after discovering the Latent Defect.
Progentix shall either request NuVasive to return or destroy such Defective
Product (in each case, at Progentix’s expense) and shall promptly furnish to
NuVasive replacement Products that are not Defective. Subject to the provisions
of this Section, NuVasive has the right to reject and return, at the expense of
Progentix and for full credit, any Defective portion of any shipment, without
invalidating the remainder of the order.
     3.6 Capacity. At all times during the term of this Agreement, Progentix
shall maintain sufficient capacity to meet NuVasive’s forecasted requirements
with respect to the Products. Notwithstanding the foregoing, Progentix shall not
be required to maintain such capacity in the event such capacity would
reasonably require the purchase of additional manufacturing equipment or the
incurrence of related manufacturing expenses and NuVasive shall not approve such
expenditures (i.e., pursuant to the terms of the Preferred Stock Purchase
Agreement, Option Purchase Agreement or any other agreement contemplated
thereunder).
4. PRICE AND PAYMENT.
     4.1 Price. Prices payable by NuVasive for the Products shall be as follows.
The price for each Product shall be calculated promptly following the beginning
of each calendar quarter by determining NuVasive’s “Average Gross Sales Price”
for such Product during the immediately prior calendar quarter and multiplying
such price by the “Sales Percentage” as determined in Section 4.2. In the event
the Product is sold on a stand-alone basis, “Average Gross Sales Price” shall
mean *** . The price for each Product during the initial calendar quarter shall
be determined in good faith by the parties based on the estimate of the
applicable selling price and using the above formula with such estimated gross
sales price. Notwithstanding the foregoing, the price for the Granule Product
shall initially be set at *** per cubic centimetre and shall never be less than
*** per cubic centimetre. In the event the Product is sold in combination with
one or more other products or components (a “Combination Product”), then
“Average Gross Sales Price” shall be calculated as set forth above, multiplied
by a proration factor that is determined as follows: *** .
     4.2 Sales Percentage. Commencing on the Effective Date and continuing until
the second (2nd) anniversary of the Effective Date, the Sales Percentage shall
be *** percent (***%). After the second (2nd) anniversary of the Effective Date
and until the fourth (4th) anniversary of the Effective Date, the Sales
Percentage shall be *** percent (***%). Following the fourth (4th) anniversary
of the Effective Date, the Sales Percentage shall be *** percent (***%).
Notwithstanding the foregoing, if Progentix delivers to NuVasive a Milestone
Completion Notice (as defined in the Option Purchase Agreement), triggering the
Put Option and NuVasive does not consummate the Acquisition (as defined in the
Option Purchase Agreement)
 

***   Portions of this page have been omitted pursuant to a request for
Confidential Treatment filed separately with the Commission.

5



--------------------------------------------------------------------------------



 



as a result of such notice, then unless any of the items set forth in
Section 1.2(b)(iii)(C) of the Option Purchase Agreement has occurred, each of
the above referenced Sales Percentages shall be increased by *** percent (***%)
(e.g., in such case the Sales Percentage after the fourth (4th) anniversary of
the Effective Date shall be increased to *** percent (***%)). If NuVasive
disputes whether Progentix appropriately sent the Milestone Completion Notice
(i.e., NuVasive believes that the applicable Milestone was not achieved), then
the Sales Percentages shall be increased in accordance with the foregoing
sentence while the parties resolve such dispute in accordance with the dispute
resolution procedures in the Option Purchase Agreement. If the dispute is
resolved in NuVasive’s favor, then the Sales Percentages shall be reduced to
their appropriate amount and NuVasive shall have the right to credit, against
future payments owing to Progentix, the difference between the amounts that were
paid to Progentix and the amounts that should have been paid to Progentix if the
Sales Percentages were not prematurely increased. If Progentix delivers to
NuVasive the Second Put Option Notice (as defined in the Option Purchase
Agreement), triggering the Second Put Option and NuVasive does not purchase all
the shares of capital stock of Progentix from the Progentix Shareholders as a
result of such notice, then unless any of the items set forth in
Section 1.8(b)(iii)(C) of the Option Purchase Agreement has occurred, each of
the above referenced Sales Percentages shall be increased by *** percent (***%)
(e.g., in such case the Sales Percentage after the fourth (4th) anniversary of
the Effective Date shall be increased to *** percent (***%)).
     4.3 Payment on Invoice. At the time of shipping the Products to NuVasive,
Progentix shall invoice NuVasive for the Products included in such shipment.
NuVasive shall pay each such invoice within thirty (30) days after the date
thereof. NuVasive shall make all payments in United States dollars. Past due
amounts will bear interest at the lower of a rate of one and one-half percent
(1.5%) compounded annually and the maximum annual percentage rate permitted by
law. If any portion of an invoice is disputed in good faith, then NuVasive shall
pay the undisputed amounts as set forth herein and the parties shall use good
faith efforts to reconcile the disputed amount as soon as practicable.
     4.4 Books and Records/Audit Rights. NuVasive shall keep books and records
accurately showing all Products sold under the terms of this Agreement. The
relevant portions of such books and records shall be open to inspection by
representatives of Progentix, at Progentix’s cost, solely for the purposes of
determining the correctness of the Aggregate Gross Sales Price as determined in
Section 4.1. Such audit, conducted no more than once per calendar year, shall be
during normal business hours after reasonable advance notice and subject to
suitable confidentiality provisions. In the event an audit shows a deficiency to
be due, NuVasive shall immediately pay such deficiency. NuVasive shall pay the
reasonable costs and expenses of the audit if the deficiency is more than ten
percent (10%) of the amount due during such audit period. If the audit shows
that an excess was paid, NuVasive shall be entitled to deduct the amount of such
excess from the payment due for the next calendar quarter. Such books and
records shall be preserved for a period of at least two (2) years after the date
of the royalty payment to which they pertain, and no audit may be conducted with
respect to royalties due in any calendar year that is more than two (2) years
preceding the calendar year in which the audit is being conducted. Books and
records for a given calendar quarter may only be audited once.
 

***   Portions of this page have been omitted pursuant to a request for
Confidential Treatment filed separately with the Commission.

6



--------------------------------------------------------------------------------



 



5. WARRANTIES AND DISCLAIMERS.
     5.1 Products Warranties.
          (a) Progentix represents and warrants that:
               (i) All Products supplied hereunder (i) in the case of Granule
Products, shall conform with the manufacturing and technical specifications and
procedures for the Granule Product to be set forth in a draft form 510(k)
prepared by Progentix (a copy of which shall be made available to NuVasive in a
reasonable time after the Effective Date), (ii) in the case of all Products,
shall conform to applicable specifications for such Product as mutually agreed
by the parties from time to time and attached hereto as Exhibit A, and
(iii) shall not contain any Macropores (as defined in Exhibit B attached hereto)
(collectively, the “Specifications”).
               (ii) The production and supply of the Products and other
activities contemplated herein, and all Products supplied hereunder shall comply
with all applicable laws and regulations.
               (iii) Title to all Products provided to NuVasive under this
Agreement shall pass as provided in this Agreement, free and clear of any
security interest, lien, or other encumbrance.
               (iv) Neither Progentix nor any of its employees have been
“debarred” by the FDA or the EMEA, or subject to a similar sanction from another
Regulatory Agency, nor have debarment proceedings against Progentix or any of
its employees been commenced. Progentix will promptly notify NuVasive in writing
if any such proceedings have commenced or if Progentix or any of its employees
are debarred by the FDA or the EMEA or other Regulatory Agencies. Furthermore,
Progentix represents and warrants that it shall not knowingly hire or retain as
an officer or employee any person who has been convicted of a felony under the
laws of the United States for conduct relating to the regulation of any drug
product under the FDCA. If at any time this representation and warranty is no
longer accurate, Progentix shall notify NuVasive of such fact promptly after
discovery of such fact.
          (b) NuVasive represents and warrants that its performance under this
Agreement shall comply with all applicable United States and international laws
and regulations.
     5.2 Disclaimer. EXCEPT AS PROVIDED IN THIS SECTION, NEITHER PARTY MAKES ANY
WARRANTIES OR CONDITIONS (EXPRESS, IMPLIED, STATUTORY OR OTHERWISE) WITH RESPECT
TO THE SUBJECT MATTER HEREOF AND EACH PARTY EXPRESSLY DISCLAIMS ANY SUCH
ADDITIONAL WARRANTIES. NEITHER PARTY SHALL BE LIABLE TO THE OTHER WITH RESPECT
TO ANY SUBJECT MATTER OF THIS AGREEMENT FOR ANY INCIDENTAL OR CONSEQUENTIAL
DAMAGES, PROVIDED, HOWEVER, THAT THIS SECTION 5.2 SHALL NOT APPLY TO EITHER
PARTY’S INDEMNIFICATION OBLIGATION SET FORTH IN SECTION 8.
6. QUALITY

7



--------------------------------------------------------------------------------



 



     6.1 Supporting Documentation; Samples. Progentix shall maintain complete
and accurate copies of executed batch records sufficient to trace the history of
each batch (including all documents supporting executed batch records (e.g.,
in-process control testing, environmental monitoring, analytical release data,
microbial release data, raw material data)), and representative samples from
each lot of the Products, for record keeping, stability testing, and other
regulatory purposes, including as may be required by the Specifications and
applicable laws and regulations, for as long as required by such Specifications
and applicable laws and regulations. Subject to the foregoing, Progentix shall
notify NuVasive before disposing of any of the foregoing, and NuVasive shall
have the option of having such records and samples delivered to NuVasive or its
designee. Upon the request of NuVasive, Progentix shall provide NuVasive
reasonable access to and copies of such records and samples.
     6.2 Quality Control. Prior to any delivery of Products, Progentix shall
perform quality control testing procedures and inspections to verify that the
Products to be delivered conforms fully to the Specifications. Each delivery of
Products shall be accompanied by a complete and accurate certificate of analysis
in a form acceptable to NuVasive and describing all current requirements of the
Specifications and results of tests performed certifying that the Products
supplied has been produce, controlled and released in accordance with applicable
Specifications and applicable laws and regulations.
     6.3 Other Records. Progentix shall maintain complete and accurate
technical, scientific and other records developed in the course of its
performance under this Agreement, including all data in the form required by
applicable laws and regulations. Progentix shall maintain such records for a
period of three (3) years after expiration or termination of this Agreement or
such longer period as applicable laws and regulations may require.
     6.4 Inspections. Upon reasonable prior written notice given by NuVasive to
Progentix, Progentix shall permit NuVasive or its designee to inspect and audit,
during Progentix’s business hours, the production of the Products, and relevant
books and records, including those kept under this Section 6, in order to
determine Progentix’s compliance with applicable laws and regulations and this
Agreement. In addition, NuVasive shall be entitled to review Progentix’s
standard operating procedures applicable to Progentix’s performance of its
obligations hereunder, at any time upon its request. NuVasive’s exercise or
failure to exercise any of its rights to audit Progentix’s manufacturing
facility or records pursuant to this Section shall in no way alter or affect
Progentix’s obligations under this Agreement. In the event NuVasive provides
Progentix with a written audit report, within thirty (30) days of receipt of
such audit report, Progentix shall provide NuVasive in writing a proposed action
plan subject to NuVasive’s prior written approval to address the issues
described by NuVasive in the report.
7. CONFIDENTIALITY.
     7.1 Confidentiality Obligations. During the term of this Agreement, and for
a period of five (5) years following the expiration or earlier termination
hereof, each party shall maintain in confidence all confidential information
received from the other party that is marked or acknowledged to be confidential
(collectively, the “Confidential Information”), and shall not use, disclose or
grant the use of the Confidential Information except on a need-to-know basis to
those of its directors, officers and employees to the extent such disclosure is
reasonably necessary in

8



--------------------------------------------------------------------------------



 



connection with such party’s activities as expressly authorized by this
Agreement. To the extent that disclosure is authorized by this Agreement, prior
to disclosure, the receiving party shall obtain agreement of any such person or
entity to hold in confidence and not make use of the Confidential Information
for any purpose other than those permitted by this Agreement. The receiving
party shall notify the disclosing party promptly upon discovery of any
unauthorized use or disclosure of the Confidential Information and the receiving
party shall be liable for any such unauthorized use or disclosure.
     7.2 Confidentiality Exceptions. The obligations of the receiving party
under Section 7.1 shall not apply to any information with respect to which the
receiving party is able demonstrate by written evidence that such information
(a) was publicly known prior to the disclosure of such information to the
receiving party; (b) became publicly known, without fault on the part of the
receiving party, subsequent to disclosure; (c) was otherwise known by the
receiving party prior to communication by the disclosing party to the receiving
party of such information; (d) was received by the receiving party at any time
from a source other than the disclosing party lawfully having the right to
disclose such information; or (e) was independently developed by the receiving
party without the use of the Confidential Information of the disclosing party.
     7.3 Permitted Disclosures. The confidentiality obligations contained in
Section 7.1 above shall not apply to the extent that the receiving party is
required to disclose information by law, regulation or order of a governmental
agency or a court of competent jurisdiction, provided that the receiving party
shall provide written notice thereof to the disclosing party and sufficient
opportunity to object to any such disclosure or to request confidential
treatment thereof.
8. INDEMNIFICATION AND INSURANCE.
     8.1 NuVasive. Subject to Section 8.3, NuVasive shall indemnify and hold
harmless Progentix, its directors, officers, employees, agents, successors and
assigns from and against any liabilities, expenses, or costs (including
reasonable attorneys’ fees and court costs) arising out of any claim, complaint,
suit, proceeding, or cause of action brought against any of them by a third
party (a “Claim”) resulting from: (a) the negligent or intentionally wrongful
acts or omissions of NuVasive in connection with this Agreement; or (b) a breach
by NuVasive of this Agreement; in each case subject to the requirements set
forth in Section 8.3 below. Notwithstanding the foregoing, NuVasive shall have
no obligations under this Section 8.1 for any liabilities, expenses, or costs
arising out of or relating to claims covered under Section 8.2 below.
     8.2 Progentix. Subject to Section 8.3, Progentix shall indemnify and hold
harmless NuVasive, its directors, officers, employees, agents, successors and
assigns from and against all liabilities, expenses, and costs (including
reasonable attorneys’ fees and court costs) arising out of any Claim resulting
from: (a) the negligent or intentionally wrongful acts or omissions of Progentix
in connection with this Agreement, (b) a breach by Progentix of this Agreement,
or (c) the infringement or misappropriation of a third party’s patent or other
intellectual property rights by the making, using, selling, offering for sale or
importation of the Products. Notwithstanding the foregoing, Progentix shall have
no obligations under this Section 8.2 for any liabilities, expenses, or costs
arising out of or relating to claims covered under Section 8.1 above.

9



--------------------------------------------------------------------------------



 



     8.3 Indemnification Procedure. If either party becomes aware of a Claim
that is included within the indemnification described in either Section 8.1 or
Section 8.2, such party shall immediately notify the other party. NuVasive shall
have the sole right to control the defense and settlement of any such Claim;
provided, however, that Progentix shall remain liable for all liabilities,
expenses and costs (including reasonable attorney’s fees and court costs)
resulting from NuVasive’s defense and settlement of Claims included within the
indemnification described in Section 8.2. Progentix and its employees shall
provide full information and reasonable assistance to NuVasive and its legal
representatives with respect to the Claims.
     8.4 Insurance. Each party shall maintain commercial general liability
insurance, including contractual liability insurance and products liability
insurance against claims regarding its activities contemplated by this
Agreement, in such amounts as it customarily maintains for similar products and
activities. Each party shall maintain such insurance during the term of this
Agreement and thereafter for so long as it maintains insurance for itself
covering such activities.
9. TERM AND TERMINATION.
     9.1 Term. This Agreement shall commence on the Effective Date and continue
in full force and effect until terminated in accordance with Section 9.2.
     9.2 Termination. This Agreement may be terminated as follows:
          (a) By either party, if the other party commits a material breach of
this Agreement and fails to cure such material breach within sixty (60) calendar
days after receiving written notice thereof;
          (b) By Progentix, upon the earlier of (i) ten (10) years after the
Effective Date, and (ii) the date NuVasive abandons or discontinues its sales
and marketing efforts for all of the Products, with no good faith intention of
resuming such efforts (i.e., a force majeure or other event outside of
NuVasive’s reasonable control shall not trigger this clause (ii)).
     9.3 Rights of Parties on Termination. The following provisions shall apply
on the expiration or termination of this Agreement.
          (a) NuVasive shall have the non-exclusive right, for one (1) year
after the effective date of termination (the “Sell-Off Period”), to sell the
Products in NuVasive’s inventory in accordance with the terms and conditions set
forth in this Agreement.
          (b) The following Sections shall survive any termination or expiration
of this Agreement: 2.2, 2.3, 2.4, 2.5, 3.5, 5, 6, 7, 8, 9.3, 9.4 and 10.
     9.4 Transfer of Manufacturing.
          (a) If, prior to the date NuVasive exercises its Call Option or
Progentix exercises its Put Option or its Second Put Option, Progentix
materially fails to supply the quantities of Products meeting the Specifications
as ordered by NuVasive hereunder, then upon written request of NuVasive,
Progentix shall cooperate with NuVasive and transfer to a

10



--------------------------------------------------------------------------------



 



manufacturer selected by NuVasive and acceptable to Progentix (such acceptance
not to be unreasonably withheld, conditioned or delayed), all technology,
know-how, trade secrets, manufacturing methods and documentation related thereto
as reasonably necessary for the continued manufacture of the Products. Following
any such transfer under this clause (a), the then-current Sales Percentage shall
be increased by *** percent (***%).
          (b) If, after NuVasive exercises its Call Option or Progentix
exercises its Put Option or its Second Put Option, Progentix materially fails to
supply the quantities of Products meeting the Specifications as ordered by
NuVasive hereunder, then, upon written request of NuVasive, Progentix shall
cooperate with NuVasive and transfer to a manufacturer selected by NuVasive and
acceptable to Progentix (such acceptance not to be unreasonably withheld,
conditioned or delayed), all technology, know-how, trade secrets, manufacturing
methods and documentation related thereto as reasonably necessary for the
continued manufacture of the Products.
10. GENERAL PROVISIONS.
     10.1 Notices. All notices, consents, waivers and other communications
required or permitted by this Agreement shall be in writing and shall be deemed
given to a party when (a) delivered to the appropriate address by hand or by
nationally recognized overnight courier service (costs prepaid); or (b) sent by
facsimile or e-mail with confirmation of transmission by the transmitting
equipment confirmed with a copy delivered as provided in clause (a), in each
case to the following addresses, facsimile numbers or e-mail addresses and
marked to the attention of the person (by name or title) designated below (or to
such other address, facsimile number, e-mail address or person as a party may
designate by notice to the other parties):
If to NuVasive, addressed to:
NuVasive, Inc.
7473 Lusk Boulevard
San Diego, California 92121
Attn: General Counsel
Fax: (858) 909-2479
With a copy to:
DLA Piper LLP (US)
4365 Executive Drive, Suite 1100
San Diego, CA 92121
Attn: Michael Kagnoff
Fax: (858) 456-3075
 

***   Portions of this page have been omitted pursuant to a request for
Confidential Treatment filed separately with the Commission.

11



--------------------------------------------------------------------------------



 



If to Progentix, addressed to:
Progentix Orthobiology BV
Professor Bronkhorstlaan 10, building 48
3723 MB Bilthoven
The Netherlands
Attention: Joost de Bruijn
Fax: +31 (0)30 229 7299
With a copy to:
Goodwin Procter LLP
Exchange Place
53 State Streeet
Boston, MA 02109
Attn: Michael H. Bison, Esq.
Fax: (617) 523-1231
and
CORP. advocaten
De Lairessestraat 137-143
1075 HJ Amsterdam
Attention: Edwin Renes
Fax: + 31 (0)20 578 83 05
     10.2 Dispute Resolution. Any action or proceeding seeking to enforce any
provision of, or based on any right arising out of, this Agreement may be
brought against any of the parties in the courts located in the city of New
York, New York and each of the parties consents to the jurisdiction of such
courts (and of the appropriate appellate courts) in any such action or
proceeding and waives any objection to venue laid therein. Process in any action
or proceeding referred to in the preceding sentence may be served on any party
anywhere in the world.
     10.3 Further Assurances. The parties agree (a) to furnish upon request to
each other such further information, (b) to execute and deliver to each other
such other documents, and (c) to do such other acts and things, all as the other
party may reasonably request for the purpose of carrying out the intent of this
Agreement and the documents referred to in this Agreement.
     10.4 Waiver. The rights and remedies of the parties to this Agreement are
cumulative and not alternative. Neither the failure nor any delay by any party
in exercising any right, power, or privilege under this Agreement or the
documents referred to in this Agreement will operate as a waiver of such right,
power, or privilege, and no single or partial exercise of any such right, power,
or privilege will preclude any other or further exercise of such right, power,
or privilege or the exercise of any other right, power, or privilege. To the
maximum extent permitted by applicable law, (a) no claim or right arising out of
this Agreement or the documents referred to in this Agreement can be discharged
by one party, in whole or in part, by a waiver or renunciation of the claim or
right unless in writing signed by the other party; (b) no waiver that may be
given

12



--------------------------------------------------------------------------------



 



by a party will be applicable except in the specific instance for which it is
given; and (c) no notice to or demand on one party will be deemed to be a waiver
of any obligation of such party or of the right of the party giving such notice
or demand to take further action without notice or demand as provided in this
Agreement or the documents referred to in this Agreement.
     10.5 Entire Agreement and Modification. This Agreement supersedes all prior
agreements between the parties with respect to its subject matter and
constitutes (along with the documents referred to in this Agreement) a complete
and exclusive statement of the terms of the agreement between the parties with
respect to its subject matter. This Agreement may not be amended except by a
written agreement executed by each of the parties hereto.
     10.6 Assignments, Successors, and No Third-Party Rights. Except as
otherwise provided herein, neither party may assign any of its rights under this
Agreement (whether by operation of law or otherwise) without the prior consent
of the other party in each case, which consent shall not be unreasonably
withheld; provided that each party may assign this Agreement as a whole without
such consent to an affiliate or in connection with the acquisition (whether by
merger, consolidation, sale or otherwise) of such party or of that part of such
party’s business to which this Agreement relates, provided that such party
provides written notice to the other party of such assignment and the assignee
thereof agrees in writing to be bound as such party hereunder. Subject to the
preceding sentence, this Agreement will apply to, be binding in all respects
upon, and inure to the benefit of the successors and permitted assigns of the
parties. Nothing expressed or referred to in this Agreement will be construed to
give any third party any legal or equitable right, remedy, or claim under or
with respect to this Agreement or any provision of this Agreement. This
Agreement and all of its provisions and conditions are for the sole and
exclusive benefit of the parties to this Agreement and their successors and
assigns.
     10.7 Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.
     10.8 Section Headings, Construction. The headings of Sections in this
Agreement are provided for convenience only and will not affect its construction
or interpretation. All references to “Section” or “Sections” refer to the
corresponding Section or Sections of this Agreement. All words used in this
Agreement will be construed to be of such gender or number as the circumstances
require. Unless otherwise expressly provided, the word “including” does not
limit the preceding words or terms.
     10.9 Governing law and regulation. This Agreement will be governed by the
laws of the State of New York without regard to conflicts of laws principles.
     10.10 Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement.
     10.11 Force Majeure. Neither party shall be liable to the other party for
non-performance of or delay in performing its obligations hereunder to the
extent that performance is

13



--------------------------------------------------------------------------------



 



rendered impossible by strike, riot, war, acts of God, earthquake, fire, flood,
governmental acts or orders or restrictions, failure of suppliers, or any other
reason to the extent that the failure to perform is beyond the reasonable
control of the non-performing party.

14



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed and delivered this Agreement
effective as of the Effective Date.

                          NUVASIVE, INC.   PROGENTIX ORTHOBIOLOGY B.V.    
 
                                    By JD de Bruijn Holding BV, its solely
authorized statutory director    
 
                        By:   /s/ Alexis V. Lukianov
 
  By:   /s/ Joost D de Bruijn

 
   
 
  Name:   Alexis V. Lukianov       Name:   Joost D de Bruijn    
 
  Title:   Chief Executive Officer       Title:   General Director    

Signature Page to Exclusive Distribution Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT A
PRODUCTS AND SPECIFICATIONS
***
 

***   Portions of this page have been omitted pursuant to a request for
Confidential Treatment filed separately with the Commission.

16



--------------------------------------------------------------------------------



 



EXHIBIT B
DEFINITION OF MACROPORES
***
 

***   Portions of this page have been omitted pursuant to a request for
Confidential Treatment filed separately with the Commission.

17